Citation Nr: 0815245	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  99-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for demyelinating disease 
with incoordination of the lower extremities and paresis of 
the extraocular muscles (claimed as nerves), currently 
evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  This service included duty in the Republic of Vietnam 
from March 1968 to March 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  In March 2001, the Board remanded the veteran's case 
to the RO.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2004.  A transcript of the hearing is associated with the 
veteran's claims folders.

The Board remanded the veteran's case in November 2004, March 
2005, and September 2006.

In an April 2007 decision, the Board denied the veteran's 
claim for an evaluation in excess of 30 percent for 
demyelinating disease with incoordination of the lower 
extremities and paresis of the extraocular muscles (claimed 
as nerves) and remanded the issue of entitlement to service 
connection for polyarthralgias of multiple joints due to 
claimed Agent Orange exposure to the RO.  

The veteran appealed the Board's April 2007 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  Pursuant to a 
Motion for Partial Remand (motion for remand) filed by the VA 
General Counsel, the Court entered an Order in October 2007, 
vacating that portion of the Board's decision that denied the 
veteran's claim for an increased rating for demyelinating 
disease with incoordination of the lower extremities and 
paresis of the extraocular muscles, and remanded the matter 
for further action in accordance with the motion for remand.  
A copy of the Court's Order has been placed in the claims 
files.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
demonstrates that the veteran's demyelinating symptoms 
of his lower extremities are not manifested by complete 
paralysis of the external popliteal nerve with foot drop 
and slight droop of the first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; or anesthesia which covers entire 
dorsum of the foot and toes, and have been attributed to 
his non-service connected Arnold-Chiari malformation; 
however, the currently assigned 30 percent rating is 
protected since it has been in effect for more than 20 
years.

2.	The objective and probative medical evidence of record 
demonstrates that the veteran's diplopia has been 
characterized by right eye corrected visual acuity from 
20/20 and left eye corrected visual acuity of 20/30.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for demyelinating disease with incoordination of the 
lower extremities and paresis of the extraocular muscles 
(claimed as nerves) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.951(b), 4.1-4.14, 4.75, 4.84a, 4.124a, Diagnostic Code 
8099-6090 (2007) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In January 2002 and December 2004 letters, the RO provided 
the veteran with the required notice.  The letters 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was told to 
submit all pertinent evidence he had in his possession 
pertaining to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In the present appeal, although the veteran was not 
specifically provided the notice required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman 
v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), until March 
2006, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given that, in the decision herein, the Board denies his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In the instance in which the Board has assigned a 
higher disability evaluation, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the effective date elements when 
effectuating the award.  With respect to the claim that has 
been denied, no disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying him of the evidence pertinent to 
these elements.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
further found that, at a minimum, adequate VCAA notice 
requirements that : (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board is aware that the January 2002 and 
December 2004 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of the evidence of 
actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims.  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007

The Board finds that the January 2002 and December 2004 
letters were in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific clinical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disability had worsened.  

The Board concludes that he was not prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disability at issue in the rating 
decision, statement of the case, and supplemental statements 
of the case.  The veteran, through his correspondence, was 
also aware of his disability rating and sought a higher 
evaluation in regard to his demyelinating disease.  In 
addition, the veteran testified at his May 2004 Travel Board 
hearing before the undersigned as to his disability 
evaluation and indicated it had become more severe thus 
requiring a higher evaluation.  Consequently, he had actual 
notice of the specific rating criteria for the disability, 
and why a higher rating had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.  In this case the veteran received the 
required notice prior to the adverse rating action that is 
the subject of this appeal.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA treatment records and Social 
Security Administration records, and afforded him multiple VA 
examinations.  He has been accorded ample opportunity to 
present evidence and argument in support of the appeal, 
including during his hearing before the undersigned.   
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional pertinent 
records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency was insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. at 384.  

II.	Factual Background

By way of background, the Board notes that, in a December 
1970 rating decision, the RO granted service connection for 
demyelinating disease with incoordination and paresis of the 
extra ocular muscles that was awarded a 30 percent disability 
rating under Diagnostic Code 8099-6090.

In a January 1972 rating decision, the RO denied the 
veteran's claim for service connection for multiple sclerosis 
(MS).

In a June 1986 rating decision, the RO denied service 
connection for Arnold-Chiari malformation.

In June 2001, the RO received the veteran's current claim for 
an increased rating for his service-connected demyelinating 
disease.

At a February 2002 VA neurological examination, the veteran 
reported having multiple sclerosis.  He stated he was 
initially evaluated in 1969 because of dizziness and headache 
and was told he had multiple sclerosis.  The examiner 
indicated that a note of 1991 indicated that, neurologically, 
the veteran had a chronic rotatory nystagmus on the left 
gaze, a question of Arnold-Chiari malformation, for which he 
had surgery.  It was noted that a question of multiple 
sclerosis based on a workup in 1977 did not substantiate that 
diagnosis.  The veteran also reported he had syringomyelia.  

The veteran complained of stumbling, dizziness, joint pains, 
left sided headache, and inability to move around.  He was 
seen at the Mayo Clinic in 1980 and had surgery on his neck 
for what was thought to be Arnold-Chiari type I malformation.  

The veteran reported daily head pains over the left forehead 
which were fleeting and came and went.  He described these as 
stabbing sharp pains above the left eye.  He stated his left 
eye shook.  He had double vision when he looked to the left.  
He had moderate dysphagia.  He had episodes of shaking, 
especially when he was holding something.  

The examination showed the fundi were normal and fields of 
vision were intact.  There was left lateral rectus palsy.  
The examiner did not see any nystagmus.  The face was 
symmetrical and tongue in midline.  The veteran had decreased 
sensation over the left cheek as compared to the right.  He 
could tell, however, sharp from dull in the left cheek.  
Hearing was grossly normal.  There was full range of motion 
of the neck in all directions.  There was no drift of the 
outstretched arms.  Reflexes were brisk and equal in the arms 
and legs.  There were no toe signs and no clonus.  He walked 
with a wide based gait but was not ataxic.  He turned with 
very small steps.  Rapid alternating movements were done 
slowly, but there was no ataxia or tremor noted.  Position 
sense was normal in the great toes and Romberg test was 
negative.  The examiner noted that without any substantiation 
in previous records, he could not make a diagnosis of 
multiple sclerosis.

At a November 2002 VA neurological examination, the veteran 
complained of aches and pains in most of his body and felt 
light headed almost all of the time.  He felt like he was 
staggering when he walked.  When he drives he finds halos 
around lights at night, but only noticed this in the past few 
days.  He also reported double vision when he looked to the 
left.  

The examiner noted that the veteran was diagnosed with 
Arnold-Chiari malformation in 1986 (that the examiner 
described as a developmental abnormality) and was seen by a 
neurologic consultant Dr. V.D. in April 1986 who stated the 
diagnosis of demyelinating disease was questionable at that 
time, although certainly it might need to be replaced by a 
diagnosis of Arnold-Chiari malformation of adult onset which 
was present in 1969.  The veteran also had a VA neurologic 
examination in December 1996, and at that time it was not 
thought to be definite demyelinating disease but this had not 
been ruled out.  

On examination, the veteran was noted as alert, awake, and 
obese.  There was no nystagmus, and he complained of double 
vision on left lateral gaze, but the examiner did not see any 
specific weakness in the eyes or nystagmus.  The visual 
fields were normal.  The fundi were normal.  Speech was clear 
and there was no dysarthria or aphasia.  Reflexes were brisk 
and equal in the arms and legs.  There were no toe signs and 
no clonus.  He walked with a slightly wobbly, mildly wide-
based gait with his toes everted.  He was not really ataxic 
and walked a straight line.  He was able to stand with his 
feet together and his eyes open and could not stand heel to 
toe either obviously.  There was no sensory loss in the arms, 
legs, or face.  The Romberg test was negative.  There was no 
drift of the outstretched arms.

The examiner opined that the veteran had the remnants of 
Arnold-Chiari malformation, and did not believe he had 
demyelinating disease or multiple sclerosis, adding that, of 
course, multiple sclerosis and demyelinating disease were the 
same thing.  The examiner also said a review of prior 
examinations and history made it clear that the veteran was 
not worsening, simply getting older.

At the November 2002 VA ophthalmology examination, current 
visual acuity right eye with glasses was 20/25 and the 
distance J1 at 12 inches with correction in the right eye.  
Distance visual acuity left eye at distance with correction 
was 20/40-, but pin holes at 20/20.  Near visual acuity left 
eye was J3 at 12 inches with glasses.  Intraocular pressure 
was 22 in the right and 20 in the left eye by pneumotonometry 
testing.  There was no afferent papillary defect.  
Extraocular motility testing was intact in all four cardinal 
gaze positions in both eyes; however, on the left and right 
lateral gaze, the veteran had induced rotatory nystagmus.  
This was not present in the primary gaze.  The veteran did 
complain of subjective diplopia on extreme left gaze 
position.  This was relieved when the veteran brought his 
gaze from left orbital position toward midline even 5 
degrees.  Confrontational visual fields were full in both 
eyes.  Slit lamp examination of both eyes revealed normal 
appearing lids, lashes, lacrimal system.  Conjunctiva and 
sclera were quiet in both eyes.  He had a clear right cornea.  
In the right eye there was a very faint limbal inferior nasal 
pannus for approximately 1 millimeter without 
neovascularization or corneal opacity.  Dilated examination 
of the right eye revealed clear lens with mild faint 
pseudoexfoliation material on the anterior capsule of the 
right lens.  The left lens was clear without such deposits.  
Dilated fundus examination of both eyes was unremarkable with 
normal appearing macular vessels and retinal periphery.  His 
optic nerves were healthy with 0.3 cup in the right eye and 
0.4 in the left.

The examiner opined that the veteran's rotatory nystagmus was 
not visually significant.  It occurred only in extremes of 
gaze position and was most certainly due to his history of an 
Arnold-Chiari malformation.  It was noted that rotatory 
nystagmus could be induced or found with many syndromes and 
conditions, but in this case it was most likely secondary to 
his history of Arnold-Chiari malformation.  The veteran did 
have pseudoexfoliation material noted on the right eye, but 
he did not have current glaucoma.  The examiner indicated 
that this finding was unrelated to his Arnold-Chiari 
malformation or potential history of demyelinating disease.  
Presbyopia would be benefited by updating the veteran's 
glasses.

During his May 2004 Travel Board hearing, the veteran 
testified that his demyelinating disease was due to an 
incident in service in which a tailgate of a truck struck the 
veteran in the head.  He stated that he felt clumsy and dizzy 
and had headaches.  He indicated he was on heavy medication 
such as morphine and hydrocodone.  The veteran stated he 
could not focus his eyes while reading.  

VA treatment records dated in 2004 show treatment primarily 
for the veteran's arthritic pain and post-traumatic stress 
disorder.  An October 2004 ophthalmology note indicates that 
glaucoma was suspected in both eyes.  Visual fields were not 
normal, but different than last time and better in some ways.  
Intraocular pressure was borderline and discs looked good.  

At a September 2005 VA examination, the veteran reported 
constant headaches averaging 5/10 and located in the left 
side behind the eye.  He reported visual field cuts, 
diplopia, and blurred vision.  He denied deficits of smell or 
taste.  He did report difficulty hearing.  He reported 
dizziness and disequilibrium.  He reported that food got 
stuck in his throat.  He denied slurred speech but he did 
report he stuttered.  He reported word finding difficulties 
and difficulty with comprehension.  He reported no motor 
weakness or sensory symptoms associated with headaches.  He 
denied history of stroke or seizure.  He did report some 
photosensitivity and phonosensitivity.  He reported cognitive 
problems.

The examination showed cranial nerves II through XII were 
grossly intact with the exception of bilateral hearing loss.  
Coordination was normal: finger to nose, rapid alternating 
movements, Romberg, and heel to shin.  He was unable to walk 
tandem.  Gait was with both feet in external rotation and 
antalgic.  

Sensory examination was intact for light touch and 
proprioception.  It was noted the veteran had significant 
swelling of both lower extremities.  Sensory examination was 
intact for upper and lower extremities for proprioception and 
light touch.  Motor examination was intact for both upper 
extremities, both lower extremities including grip strength, 
opponens pollicis, finger abduction/extension, wrist 
extension/flexion, elbow flexion/extension, and shoulder 
abduction/adduction.  Likewise, in the lower extremities, 
strength was 5/5 proximally and distally including hip 
flexion/extension, knee extension/flexion, including right 
ankle dorsiflexion/plantar flexion despite limited motion and 
extensor hallucis longus.  Deep tendon reflexes were 1 to 2+ 
and symmetric with the exception of the right ankle which was 
0/4.

At a December 2005 VA examination, the veteran denied any 
history of seizure.  He reported that he had dizziness once 
in a while.  He reported constant headaches behind the left 
eye.  The veteran noticed that it decreased and improved on 
the medication he was on.  He reported he was in need of new 
glasses.  He had no problems with choking.  He did indicate 
he had some problems with swallowing, where food would get 
lodged in his throat.  When asked about speech problems, the 
veteran reported sometimes, not always.  

The veteran had no difficulty finding words or enunciating.  
The tone of his speech was audible.  He reported memory 
problems where he forgot what he just said.  He was 
independent in driving.  He reported using a cane for the 
last six to eight years.

The examination showed the veteran weighed 280 pounds and 
waddled when he walked.  He used a walking stick.  He walked 
with a wide based gait, feet everted.  Cranial nerves II 
through XII were grossly intact.  The veteran was able to 
finger to nose right and left with no difficulty, heel to 
shin, with some difficulty and the examiner stated that this 
could be attributed to his obesity.  No nystagumus were noted 
on the examination.  The veteran was able to wiggle, flex, 
and extend his fingers with no difficulty noted.  He reported 
no pain on motion.  Radial pulses were 2/4, nail condition 
was fine.  The veteran was able to oppose his thumb, second, 
third, fourth, and fifth fingers with no difficulty noted.  
There was no fatigability with motion of the ankle or knee.  
There was no laxity noted of the right or left knees.  
Strength and manual muscle testing of the upper and lower 
extremities was 5/5 bilateral and symmetric.  Deep tendon 
reflexes of the upper and lower extremities were 2/4 right 
and left.  No clonus was noted.  The veteran was able to 
raise his right and left hands over his head with no 
difficulty.  He was able to extend and flex at the elbow, 
touching his thoracolumbar spine right and left bilaterally 
and symmetric with no difficulty noted.  

The VA examiner indicated that the veteran was not known to 
have a diagnosed demyelinating disease, but was diagnosed 
with hydromelia which was drained.  It was noted the veteran 
had a magnetic resonance image (MRI) of the brain which was 
negative for demyelinating disease.  The veteran did have 
some neurologic deficits related to his hydromelia.  He also 
had a history of being shot after service with deficits.  

Social Security Administration records with accompanying 
medical records show disability benefits awarded for Arnold-
Chiari malformation, status post ankle fracture, PTSD, and 
substance addiction.  

A November 2006 VA examination summarized prior examinations.  
At this examination, it was noted that the veteran confirmed 
that he had Arnold-Chiari syndrome operated on in 1981.  The 
veteran was asked about his demyelinating disease.  He was 
told there was no evidence on MRI or any of the neurology or 
rheumatology examinations that he had that documented any 
demyelinating disease exists.  The veteran reported that when 
he got out of the service in 1969 he was told that he had a 
demylenating disease and stated that he told all the clinics 
that he goes to that he has a demyelinating disease to 
explain his symptoms.  The examiner noted that he was again 
told there was no evidence from any of the studies (MRI) or 
specialists he had seen that there was a demyelinating 
disease that he has currently.  The examiner indicated that 
in defining the demyelinating disease condition, it appeared 
the veteran continued to perpetuate the report that he had a 
demyelinating disease.  He was documented to have a 
hydromelia drained in the past and a hydromelia noted on an 
MRI of the cervical upper thoracic area.  The examiner noted 
this was not a demyelinating condition but rather a 
description of the image noted on the MRI of the soft tissue 
involving the spine.  

At his November 2006 VA eye examination, unaided visual 
acuity in the right eye for distance vision was 20/30 and in 
the left eye was 20/50.  Unaided near visual acuity was 
20/250 in both eyes.  A subjective refraction in the right 
eye was +1.25 -0.50, axis 91.  With that he saw 20/20.  In 
the left eye his subjective refraction was +2.50  3.25, axis 
86.  With that he sees 20/30 plus 2/5.  Near point add of +2 
yields 20/20 in the right eye and 20/30 in the left.  
External evaluation of the veteran revealed hernation of 
lipids in the inferior lids in both eyes.  There was no 
ptosis.  Ocular motilities were positive for a left lateral 
rectus paresis with severe end point nystagmus on any attempt 
to gaze toward the left.  It was noted that a diplopia chart 
was done, a copy of which was in the claims file.  It showed 
six prism diopters of exotropia in any leftward gaze.  Pupils 
were equally round and reactive.  There was no afferent 
papillary defect.  

Slit lamp biomicroscopy showed that the cornea was clear in 
each eye.  Tear film was adequate.  The crystalline lens in 
the right eye had exfoliation, the left eye was clear and the 
conjunctiva was clear in the right eye.  Goldman tonometry 
was done.  Intraocular pressure at noon was 20 millimeters of 
mercury (mHg), left eye 16 mHg.  It was noted that a Goldman 
perimetry was done, a copy of which was in the claims file.  
The visual fields were full in both eyes.  Dilated 
ophthalmoscopy was done.  A cup to disk ratio was 0.3 x 0.4 
in both eyes.  The macula was uniform and fundus was negative 
in both eyes.  

The examiner noted that the best assessment for the veteran 
was left lateral rectus paresis with double vision and a 
nystagmus which the examiner related to the blow to the head 
the veteran reported having while unloading ammunition in 
service.  

III. Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected demyelinating disease with 
incoordination of the lower extremities and paresis of the 
extraocular muscles warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran's service-connected disability has been rated 
under Diagnostic Code 8099-6090.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 
8099 is used to identify organic diseases of the central 
nervous system.  The veteran's demyelinating disease and 
paresis of the extraocular muscles is rated as analogous to 
impairment of ocular muscle function producing diplopia under 
Diagnostic Code 6090.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6090.  Diagnostic Code 6090 provides that evaluations are 
based on the degree of diplopia and the equivalent visual 
acuity.  The veteran is also separately rated for headaches 
associated with the demyelinating disease under Diagnostic 
Code 8100, and evaluated as 10 percent disabling, that is not 
the subject of appellate consideration by the Board at this 
time.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

The minimum rating for MS is 30 percent.  In order to warrant 
more than a 30 percent rating, the disorder may be rating on 
its residuals.  With the exceptions noted, disability from 
neurological conditions and convulsive disorders and their 
residuals may be rated from 10 to 100 percent in proportion 
to the impairment of motor, sensory, or mental function.  
Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  See 38 C.F.R. 
§ 4.124a.

The veteran's demyelinating disease/MS involves his lower 
extremities.  This is evaluated under Diagnostic Code 8521.  
Severe incomplete paralysis of the external popliteal nerve 
is rated as 30 percent disabling.  Complete paralysis of the 
external popliteal nerve with foot drop and slip droop of the 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes is rated as 40 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).

Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity.  38 C.F.R. Part 
4 (2007).  The ratings are applicable to only one eye.  A 
rating cannot be assigned for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  Id.

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
Id.

According to the rating schedule, the maximum degree of 
diplopia (double vision) is deemed equivalent to visual 
acuity of 5/200.  This will be applied to only one eye. 
Ratings will not be applied for both diplopia and decreased 
visual acuity or field vision in the same eye.  When diplopia 
is present and there is also ratable impairment of visual 
acuity or field vision of both eyes, the diplopia rating will 
be applied to the poorer eye while the better eye is rated 
according to the best corrected visual acuity or visual 
field.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6090, 
and Note (4) (2007).

When visual acuity in one eye is 5/200, a 30 percent rating 
is applicable when corrected visual acuity in the other eye 
is 20/40, and a 40 percent rating is assigned when the visual 
acuity in the other eye is 20/50.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6073, 6074 (2006); see Butts v. Brown, 5 
Vet. App. 532 (1993).

Upon review of the competent medical evidence of record, the 
Board concludes that the preponderance of the probative and 
objective medical evidence of record is against a disability 
rating in excess of 30 percent for the veteran's service-
connected demyelinating disease with incoordination of the 
lower extremities and paresis of the extraocular muscles 
(claimed as nerves).

The November 2006 VA examination noted it was unlikely that 
the veteran had a demyelinating condition.  This examiner 
reviewed the veteran's medical records and stated that MRI 
studies did not find a demyelinating condition and the 
neurologists that were consulted did not find a demyelinating 
condition.  The veteran's symptoms have been associated with 
his Arnold-Chiari malformation that the 2002 VA examiner 
described as a developmental abnormality.  Service connection 
for Arnold-Chiari malformation was denied by the RO in the 
June 1986 rating decision.

The November 2002 VA examiner opined that the veteran had the 
remnants of Arnold-Chiari malformation, and did not believe 
the veteran had demyelinating disease or MS, noting that MS 
and demyelinating disease were the same thing.  This is 
consistent with the November 2006 VA examiner's conclusion.

The Board notes that the 30 percent disability evaluation 
currently assigned for the veteran's disability involving a 
demyelinating disease is a protected rating as it has been in 
effect for more than 20 years.  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b) (2007).  The manifestations of the disease present 
at the time that service connection was granted must continue 
to be considered manifestations of the service-connected 
disease rather than any subsequently diagnosed disorder for 
which service connection was denied.

Considering the motion for remand and October 2007 Court 
Order, and even assuming, arguendo, that the veteran's 
demyelinating disease symptoms were not attributed to his 
Arnold-Chiari malformation, the veteran's service-connected 
disability still does not warrant an evaluation in excess of 
30 percent.  This is so, because the probative and competent 
medical evidence of record has not shown complete paralysis 
of the external popliteal nerve with foot drop and slight 
droop of the first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia which covers entire dorsum of the foot and toes 
which would warrant a 40 percent disability evaluation under 
Diagnostic Code 8521.  

In view of the above analysis, there is no objective support 
for an evaluation in excess of 30 percent for the veteran's 
demyelinating disease with incoordination of the lower 
extremities.  The Board concludes that the preponderance of 
the evidence is against the veteran's claim.  As the benefit-
of-the-doubt rule does not apply, and that aspect of the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Furthermore, as noted above, the November 2006 VA eye 
examination diagnosed left lateral rectus paresis with double 
vision and a nystagmus.  

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of a rating 
in excess of 30 percent for the service-connected eye 
disability described as diplopia.  Specifically, the 
preponderance of the probative medical evidence shows that 
the veteran's diplopia has been characterized by right eye 
corrected visual acuity of 20/20 and left eye corrected 
visual acuity of 20/30.  Assuming that the veteran has had 
constant diplopia in all fields, it would equate to no more 
than 5/200 vision in the poorer eye.  As discussed above, 
under 38 C.F.R. § 4.84a, Diagnostic Code 6074, corrected 
visual acuity of 5/200 in one eye warrants a 30 percent 
disability evaluation when the corrected visual acuity in the 
other (better) eye is 20/40.  The next higher evaluation of 
40 percent under 38 C.F.R. § 4.84a, Diagnostic Code 6073 
requires a corrected visual acuity of 20/50 in the better 
eye.  As that is not the case here, a rating in excess of 30 
percent for the service-connected diplopia is denied. 

In sum, the weight of the credible and probative medical 
evidence demonstrates that the veteran's eye disability also 
does not warrant a rating in excess of 30 percent.  

Accordingly, as the preponderance of the objective and 
competent medical evidence of record is against the veteran's 
claim for an increased rating for his service-connected 
demyelinating disease with incoordination of the lower 
extremities and paresis of the extraocular muscles (claimed 
as nerves), the "benefit-of-the-doubt" rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); see 
Gilbert, 1 Vet. App. at 53. 



(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 30 percent for demyelinating 
disease with incoordination of the lower extremities and 
paresis of the extraocular muscles (claimed as nerves) is 
denied.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


